DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Sidhu et al. (PG Pub. No. US 2014/0319682 A1) in view of Lu et al. (PG Pub. No. US 2021/0082798 A1) and Lee et al. (PG Pub. No. US 2010/0084765 A1).
Regarding claim 1, Sidhu teaches a device comprising: 
a first package (¶ 0057 & fig. 3A: 300), the first package comprising an embedded die (¶0022 & fig. 3A: die 102, embedded in encapsulant 108) and a redistribution structure (¶ 0028: electrical routing features 110), the first package having warpage (¶ 0048: package portion 104 has warpage); 
first connectors (¶ 0059: 314) attached to the redistribution structure (fig. 3E: 314 attached to 110), the first connectors comprising a spacer (¶ 0045: 120, defining a spacing between 104 and 122) embedded in the first connectors (fig. 3E among others: 314 comprises embedded portion 120), and a solder material layer surrounding the spacer (¶ 0030 & fig. 3E: solder 116 and/or 118 surrounds 120); 
second connectors (¶ 0058: 312) attached to the redistribution structure (fig. 3E: 312 attached to 110), the second connectors being free from the spacer (fig. 3E: 312 free from 120), wherein a material of the spacer has a first reflow temperature (¶ 0045), the second connectors have a second reflow temperature (¶ 0060 & fig. 3D: 312 reflows during the temperature of the first reflow process), and the first reflow temperature is greater than the second reflow temperature (¶ 0045: 120 maintains solid form rigidity throughout the first reflow process); and
a second package (¶ 0045: 122), the first connectors and the second connectors electrically and physically coupling the first package to the second package (fig. 3E: 314 and 312 provide electrical and physical coupling of 300 and 122).
Sidhu further the spacer is composed of copper (¶ 0036), polymer (¶ 0046), or other suitable materials (¶ 0046).
Sidhu does not teach:
a first barrier layer surrounding the spacer, a conductive layer surrounding the first barrier layer, and the solder material layer surrounding the conductive layer, or 
the first connectors disposed at one or more center contact pads of the first package.
Lu teaches a package component (¶ 0002: 115, similar to 104 of Sidhu) including embodiments wherein spacer-embedded connectors (¶ 0029: 232, similar to 314 of Sidhu) are disposed in downward-curved substrate regions (figs. 2A-2B: 232 disposed in downward-curved regions of 215), and spacer-free connectors (¶0029: 231, similar to 312 of Sidhu) disposed in upward-curved substrate regions (figs. 2A-2B: 231 disposed away from downward-curved regions of 215).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to arrange the first connectors of Sidhu at one or more center contact pads of the first package, as a means to provide a uniform stand-off height and prevent the collapse of solder balls (Lu, ¶ 0034), avoiding solder ball bridging defects (Lu, ¶ 0002) for the embodiment wherein the warpage of Sidhu curves upwardly at the package edges, as in fig. 1 of Lu.
Sidhu in view of Lu does not teach:
a first barrier layer surrounding the spacer, a conductive layer surrounding the first barrier layer, and the solder material layer surrounding the conductive layer.
Lee teaches a package connector (¶ 0008: 10, similar to 314 of Sidhu) including a spacer (11, similar to 120 of Sidhu), a first barrier layer (¶¶ 0008, 0048: 12, comprising nickel which provides a diffusion barrier property) surrounding the spacer, a conductive layer (13) surrounding the barrier layer, and a solder material layer (14, similar to 116 and/or 118 of Sidhu) surrounding the conductive layer (figs. 1-2: 12 surrounds 11, 13 surrounds 12, 14 surrounds 13).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the first connectors of Sidhu in view of Lu with the barrier and conductor layer of Lee, as a means to in order to reduce stress and improve a bump stand-off height (Lee, ¶ 0008).
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson' s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.

Regarding claim 2, Sidhu in view of Lu and Lee teaches the device of claim 1, wherein the first connectors are disposed in corners of the first package (Lu, figs. 1-2: in the embodiment where 115 curves upward, core-embedded spacers disposed in center and corners of 100).

Regarding claim 3, Sidhu in view of Lu and Lee teaches the device of claim 1, wherein the spacer is spherical (Sidhu, ¶ 0046).

Regarding claim 7, Sidhu in view of Lu and Lee teaches the device of claim 1, wherein a first distance between a first contact pad of the first package and a second contact pad of the second package at the first connectors is less than a second distance between a third contact pad of the first package and a fourth contact pad of the second package at the second connectors (for the embodiment of Sidhu including upward curved edges, center contact pads are closer than outer contact pads),
the first and third contact pads being at a same level of the first package, the second and fourth contact pads being at a same level of the second package, wherein the first distance and second distance are each measured from same respective surfaces of the first contact pad, second contact pad, third contact pad, and fourth contact pad (Lu, fig. 1-2: core-embedded spacer 232 disposed between pads 107/207 and pads 117/217 which are closer in distance than pads including solder balls 231, as measured from respective outer pad surfaces).

Regarding claim 27, Sidhu in view of Lu and Lee teaches the device of claim 1, wherein the spacer (120 of Sidhu) of a first one of the first connectors physically contacts a first contact pad of the first package and a second contact pad of the second package (Sidhu, fig. 3E: 120 physically contacts first pad 110 of first package portion 104, and second pad 117 of second package 122), wherein the spacer of a second one of the first connectors is physically separated from a third contact pad of the first package and a fourth contact pad of the second package (Sidhu, fig. 3E among others: at least one additional first connector 314 includes a spacer 120 physically separated from center pads 110 and 117).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sidhu in view of Lu and Lee as applied to claim 1 above, and further in view of Murata et al. (PG Pub. No. US 2004/0100164 A1).
Regarding claim 4, Sidhu in view of Lu and Lee teaches the device of claim 1, comprising a spacer.  Sidhu in view of Lu and Lee further teaches the spacer is spherical, or other suitable shapes (Sidhu, ¶ 0046), but is silent to the spacer having a flat upper surface and a flat lower surface.
Murata teaches a first connector (¶ 0137 & fig. 12: 86, corresponding to 314 of Sidhu) including a spacer (¶ 0137: thick Cu portion of 86, corresponding to 120 of Sidhu) arranged between first and second package substrates (¶ 0113: 70 & 80, corresponding to 300 and 122 of Sidhu), wherein the spacer has a flat upper surface and a flat lower surface (figs. 13A-13B: Cu layer of 86 comprises flat upper and lower surfaces).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the spacer of Sidhu in view of Lu and Lee with the shape of Murata, as a means to control the flow of solder, improving yield (Murata, ¶ 0137).
Furthermore, modifying the spacer of Sidhu in view of Lu to arrive at the claimed limitation of “a flat upper surface and a flat lower surface” would have involved a mere change in the shape of a component.  Absent persuasive evidence that the particular configuration of the claimed spacer is significant, a change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Claims 9, 14, 28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Sidhu in view of Lu, Lin et al. (PG Pub. No. US 2015/0259194 A1) and Lee.
Regarding claim 9, Sidhu teaches a device comprising: 
a first package (¶ 0057 & fig. 3A: 300), the first package comprising an embedded die and a redistribution structure (¶ 0028: electrical routing features 110), the redistribution structure having first contact regions and second contact regions at a front side of the redistribution structure (¶ 0028 & fig. 3A: 110 includes outer and inner contact pads);
first connectors (¶ 0059: 314) disposed over first contact regions of the first package (fig. 3E: 314 disposed over outer contact pads), the first connectors each including a spacer (¶ 0045: 120, defining a spacing between 104 and 122) embedded in a solder material (¶ 0030 & fig. 3E among others: 120 embedded in solder material 118), the spacer including a solid core (¶ 0038: 120 comprises a solid form), and the solder material surrounding the solid core (fig. 3E: 118 surrounds 120); and 
second connectors (¶ 0058: 312) disposed over second contact regions of the first package (fig. 3E: 312 disposed over inner contact pads of 300), the second connectors each including the solder material (¶ 0033: 112, corresponding to 312 of fig. 3E, include the solder material of element 118), the solder material having a lower reflow temperature than a reflow temperature of the spacer (¶¶ 0030, 0045: 118 has a liquidus temperature that is less than a peak temperature of the first reflow process, 120 maintains solid form rigidity throughout the first reflow process).
Sidhu further teaches the device comprises an integrated circuit such as an ASIC, logic, or memory (¶ 0021), and the first package having warpage (¶ 0048: package portion 104 has warpage) such that a bottom surface of the first package curves upwardly at edges of the first package (implicit: since Sidhu does not disclose the direction of warpage, both upward-curving and downward-curving warpage is implicitly disclosed).
Sidhu does not teach:
a barrier surrounding the solid core, a conductive layer surrounding the barrier, and the solder material surrounding the conductive layer,
the first connectors wherein the first connectors are disposed at a middle of a row of first connectors and second connectors, or
the first package further comprising a lid.
Lu teaches a package component (¶ 0002: 115, similar to 104 of Sidhu) including embodiments wherein spacer-embedded connectors (¶ 0029: 232, similar to 314 of Sidhu) are disposed in downward-curved substrate regions (figs. 2A-2B: 232 disposed in downward-curved regions of 215), and spacer-free connectors (¶0029: 231, similar to 312 of Sidhu) disposed in upward-curved substrate regions (figs. 2A-2B: 231 disposed away from downward-curved regions of 215).  Lu further teaches the spacer-embedded connectors are disposed at a middle of a row of first connectors and second connectors (figs. 2A-2B).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to arrange the first connectors of Sidhu at a middle of a row of contact pads of the first package, as a means to provide a uniform stand-off height and prevent the collapse of solder balls (Lu, ¶ 0034), avoiding solder ball bridging defects (Lu, ¶ 0002) for the embodiment wherein the warpage of Sidhu curves upwardly at the package edges, as in fig. 1 of Lu.
Sidhu in view of Lu does not teach:
a barrier surrounding the solid core, a conductive layer surrounding the barrier, and the solder material surrounding the conductive layer, or
the first package further comprising a lid.
Lin teaches a device (¶ 0149 & fig. 15b: 498) including a first package component (¶ 0147: 492, similar to 300 of Sidhu) coupled to a second package component (¶ 0147: 494, similar to 122 of Sidhu), the first package component including an ASIC die (¶¶ 0149-150: 454, similar to 102 of Sidhu) embedded in an encapsulant (¶ 0138: 466, similar to 108 of Sidhu), wherein the die is interposed between a first redistribution structure (¶ 0121: 362, similar to 110 of Sidhu) and a package lid (¶ 0118: 394).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the device of Sidhu in view of Lu with the lid of Lin, as a means to protect an active region of the die (Lin, ¶ 0118).
Sidhu in view of Lu and Lin does not teach:
a barrier surrounding the solid core, a conductive layer surrounding the barrier, and the solder material surrounding the conductive layer,
Lee teaches a package connector (¶ 0008: 10, similar to 314 of Sidhu) including a spacer (11, similar to 120 of Sidhu), a first barrier layer (¶¶ 0008, 0048: 12, comprising nickel which provides a diffusion barrier property) surrounding the spacer, a conductive layer (13) surrounding the barrier layer, and a solder material layer (14, similar to 116 and/or 118 of Sidhu) surrounding the conductive layer (figs. 1-2: 12 surrounds 11, 13 surrounds 12, 14 surrounds 13).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the first connectors of Sidhu in view of Lu and Lin with the barrier and conductor layer of Lee, as a means to in order to reduce stress and improve a bump stand-off height (Lee, ¶ 0008).
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson' s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.

Regarding claim 14, Sidhu in view of Lu, Lin and Lee teaches the device of claim 9, wherein an uppermost surface of the first connectors and an uppermost surface of the second connectors are not level due to warpage in the first package (Sidhu, ¶¶ 0002, 0049: package substrate 104 comprises warpage defects as a result of a difference in coefficient of thermal expansion between materials of the package substrate and the mounted IC device 102).

Regarding claim 28, Sidhu in view of Lu, Lin and Lee teaches the device of claim 9, wherein the spacer has flat sidewalls (Chang, fig. 2: 32 comprises flat sidewalls), the solder material protruding laterally beyond the flat sidewalls of the spacer (Chang, fig. 2: 38 protrudes laterally beyond flat sidewalls of 32).

Regarding claim 31, Sidhu in view of Lu, Lin and Lee teaches the device of claim 9 wherein the first connectors and the second connectors each have the same size (Sidhu, figs. 1 & 3E: 312 and 314 have substantially same outer diameter).
 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sidhu in view of Lu, Lin and Lee as applied to claim 9 above, and further in view of Tanaka (PG Pub. No. US 2011/0318878 A1).
Regarding claim 11, Sidhu in view of Lu, Lin and Lee teaches the device of claim 9, comprising a spacer (Sidhu, 120, and/or Lee, 11).  Sidhu in view of Lu, Lin and Lee further teaches the spacer does not melt during a solder reflow operation (Sidhu, ¶ 0045).
Sidhu in view of Lu, Lin and Lee does not teach wherein the solid core of the spacer is comprised of a non-conductive plastic or ceramic material.
Tanaka teaches a device (fig. 1 among others) including first connectors (¶ 0061: 32, similar to 314 of Sidhu) attached to electrical routing features (¶ 0056 & fig. 1: 32 attached to pads 12c, similar to redistribution structure 110 of Sidhu), the first connectors comprising a non-conductive ceramic spacer (¶ 0090: 32 comprises core 18, corresponding to 120 of Sidhu and/or 11 of Lee.  In at least one embodiment, 18 comprises non-conductive ceramic material).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the spacer of Sidhu in view of Lu, Lin and Lee with non-conductive ceramic material, as a means to maintain an interval between the upper and lower substrates during an assembly process (Tanaka, ¶ 0004 & Sidhu, ¶ 0045), avoiding electrical shorts inadvertently connecting adjacent electrical contacts (Tanaka, ¶ 0008 Sidhu, ¶ 0045).
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In the instant case, the non-conductive ceramic material of Tanaka is suitable to provide the rigid spacer of Sidhu. 

Allowable Subject Matter
Claims 21-24, 26 and 29-30 are allowed.
Claims 5 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations stating:
 “the first set of connectors each comprising a spacer, a first barrier layer surrounding the spacer, a conductive layer surrounding the first barrier layer, a second barrier layer surrounding the conductive layer, and a solder material layer contacting surrounding the second barrier layer” as recited in claim 21.
Sidhu teaches a connector including a conductive layer surrounding a core.  Lee teaches a package connector (¶ 0008 & fig. 1: 10) including a spacer (¶ 0008: polymer core 11), a nickel/barrier layer (¶¶ 0008, 0048: 12, comprising nickel which provides a diffusion barrier property) surrounding the spacer/core, a conductive layer (13) surrounding the barrier layer, and a solder material layer (14) surrounding the conductive layer (figs. 1-2).  However, Lee does not teach a second barrier layer surrounding the conductive layer, and a solder material layer surrounding the second barrier layer as required by claim 21.
Claims 22-24, 26 and 29-30 are allowable for implicitly including the allowable subject matter indicated above.
Claims 5 and 32 contain limitations analogous to the allowable subject matter of claim 21 (“wherein the spacer is further surrounded by a second barrier layer interposed between the conductive layer and the solder material layer”, “the spacer further includes a second barrier interposed between the conductive layer and the solder material”), and would be allowable over the cited prior art for the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 7, 9, 11, 14, 28 and 31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hung et al. (PG Pub. No. US 2018/0294247 A1) teaches a package connector (fig. 3B) including a core (341), a barrier layer (343) and a solder layer (344).
Yeh et al. (PG Pub. No. US 2018/0108602 A1) teaches a package connector (fig. 5) including a core (420), a barrier layer (422) and a solder layer (423).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/               Examiner, Art Unit 2894